DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claims 387-394, 396-397, and 399-400 are pending for examination. 
Claims 395, 398, and 401-404 were cancelled.
Claims 405-411 are withdrawn from further consideration.. 
Claim Rejections - 35 USC § 112
Claims 389, 391, 396-397, and 399-400 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 389, 391, 396-397 and 399-400 depend from claim 387, which recites polymeric nanoparticles.  Dependent claims 389, 391, 396-397 and 399-400 recite the limitation “the nanoparticles,” the phrase “the nanoparticles” is broader in scope than the “polymeric nanoparticles” recited in independent claim 387.
Claim Rejections - 35 USC § 103

The rejection of claims 387-402 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagy et al (US 20040022840 A1, 2004, ref. of record)  in view of Samuel et al. (2004), Battaglia et al. (J Immunol. 2006 Dec 15;177(12):8338-47), and Hawley et al. (1997), is withdrawn in response to Applicant's amendment and arguments filed 03/07/2022.  Specifically, Applicant’s amendment to recite nanoparticles comprising rapamycin, having a diameter between about 100 nm and 400 nm, and formed by self-assembly of a polymer blend of PLA or PLGA and PLA-PEG or PLGA-PEG, was sufficient to overcome the rejection of record.
Double Patenting
Claims 387-394, 396-397, and 399-400 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 9539210 or claims 1-18 of US Patent No. 10736848. 
In the response filed 03/07/2022, Applicants stated that Terminal disclaimers over the cited patents will be filed (See page 26 of the Response).  However, since Applicant’s response did not include the Terminal Disclaimers over US Patent 9539210 and 10736848, the claims remain rejected for the reasons of record.
Regarding US Patent No. 9,539,210 B2, the dosage units of the instant claims comprise polymeric nanoparticles comprising an agent that induces regulatory T cells, are anticipated by the issued claims which are directed to nanocarriers comprising an immunosuppressant and an antigen.
The instant claims are also drawn to wherein the dosage units comprise an antigen in addition to the agent that induces regulatory T cells, see claim 388.  Applicant’s arguments regarding the distinction between the instant claims and the issued US Patents, are therefore not persuasive.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are drawn to nanocarriers that comprise immunosuppressant, including TGF-, rapamycin, and retinoic acid (recited in instant claims 389 and 395).  The composition recited in issued claim 1 “induces regulatory T cells which block or suppress an immune response.”  The scope of the issued US claims anticipate the broader claims recited in the instant application.” 
Regarding US Patent No. 10736848:
The issued claims are drawn to a method of making nanoparticles that are formed by mixing a first amphiphilic polymer and a second polymer, wherein at least some of the first amphiphilic polymer or the second polymer, or both, have antigen and/or immunomodulatory agent bound thereto.  In one instance, the immunomodulatory agent is TGF-beta, rapamycin, or retinoic acid.  Although, the instant claims are drawn to a product, the instant claims recite wherein the nanoparticle is formed by the self-assembly of an amphiphilic polymer and a hydrophobic polymer.  The nanoparticles of the instant invention further comprise an immunostimulatory agent inducing regulatory T cells, wherein the agent is TGF-beta, rapamycin, or retinoic acid.
Therefore, since there is no alternative method recited in the issued claims for the production of the nanoparticles, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have designed the nanoparticles recited in the instant claims, since the formation of these nanoparticles is driven by self-assembly of the hydrophobic and hydrophilic ends of amphiphilic polymers.  The pending claims are therefore not patentably distinct from the issued claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699